Gilbert, J.
1. The court did not err in directing the verdict on the traverse of the return of service, there being no issue of fact.
2. The court did not err in ruling that the service was sufficient.
3. Agency can not be proved by testimony of the sayings of the alleged agent, though made dum fervet opus. Massillon Engine Co. v. Akerman, 110 Ga. 570 (35 S. E. 635).
4. The evidence supported the verdict, and the court did not err in directing a verdict for the plaintiff on the merits of the case.

Judgment affirmed.


All the Justices concur, except Fish, G. J., and Beck, P. J., absent.